UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-140378 WEBSAFETY, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-5150818 (I.R.S. Employer Identification No.) 2201 W. Royal Lane, Suite 200, Irving, Texas 75063 (Address of Principal Executive Offices) (214) 716-6909 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. [] Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Small reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes []No [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 19, 2011: Class Outstanding shares as of August 19, 2011 Common Stock, $0.001 par value INDEX Page PART 1-FINANCIAL INFORMATION Item 1.Financial Statements 3 Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 F-1 Statements of Operations (unaudited) for the three and six months ended June 30, 2011 and June 30, 2010. F-2 Statements of Cash Flows (unaudited) for the six months ended June 30, 2011 and June 30, 2010. F-3 Statements of Stockholder’s Equity (Deficit) for the year ended December 31, 2010 and the six months ended June 30, 2011 (unaudited) F-4-5 Notes to Financial Statements
